DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/28/2020.  Claims 1 and 10 are amended and claims 1, 3-10, and 12-18 are currently pending.

Allowable Subject Matter
Claim 1, 3-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: an outputting unit/step to output the specific light quantity difference decided by the light quantity difference deciding unit as an index of eye fatigue of the subject's eyes in the context of the eye-fatigue examining device/method controlling liquid crystal shutters to increase light quantity difference between lights on respective eyes and other details of the claimed invention providing context for the outputting unit/step.
The outputting of a specific light quantity difference would not be an obvious modification of the Kobayashi invention, and other prior art in the field of endeavor, as the binary state between occluded and not occluded would not have been obvious information to output.  This functionality of the system is directly linked to a substantive distinguishing feature of the invention in that a multi-level or multi-state light quantity adjustment that is not limited to binary states would provide substantive information in outputting a specific light quantity at which gaze directions change.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872